Citation Nr: 1416926	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  12-33 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a right shoulder condition.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1965 to October 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In October 2013, the Veteran testified at a travel board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that a remand is necessary to afford the Veteran a VA examination in connection with this appeal.

In a February 2002 private treatment report, the Veteran's doctor, Dr. A. B. L., noted that an MRI of the Veteran's right shoulder revealed a possible tear of the supraspinatus tendon and suggested a torn rotator cuff.  Subsequently, that same month, the Veteran underwent right shoulder arthroscopic surgery.

In his October 2013 travel board hearing, the Veteran testified that during active service in Vietnam, he was required to load 200 pound rounds, carrying them on his shoulder, by himself.  He testified that this was when his shoulder pain started, and it continues now, but he overlooked it while he was in Vietnam and later after he returned, and self-medicated himself.  

The Veteran has not yet received a Compensation and Pension (C&P) examination to determine if his current shoulder condition is related to his period of active service.  As such, a VA examination is necessary.  

 Accordingly, the case is REMANDED for the following actions:

1. Obtain all pertinent VA and private medical treatment records, not already on file, from January 2010 to the present, and associate them in the Veteran's VA claims folder.

2. After the above has been completed, schedule the Veteran for an appropriate VA examination to determine the etiology of any current right shoulder condition.  The examiner must review the claims file, including private treatment records from Fondren Orthopedic Group, and that review should be noted in the report.  

The examiner should provide an opinion whether it is as least as likely as not (50 percent probability or greater) that any right shoulder condition was caused or aggravated by the Veteran's active service and whether there is any relationship between the claimed right shoulder condition and the Veteran's testimony that he carried heavy rounds of ammunition on his shoulder.

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached in a legible report.

3. Thereafter, readjudicate the service connection claim on appeal.  If the benefits sought on appeal remain denied in any respect, the appellant and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



